Citation Nr: 0319914	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for ureteral calculus,  
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for loss of teeth, 
claimed as secondary to medication prescribed to treat the 
veteran's service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to November  
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's claims of 
entitlement to an increased ratings for bronchial asthma and 
ureteral calculus, and to service connection for loss of 
teeth, which was asserted as secondary to her service-
connected bronchial asthma.  The veteran perfected a timely 
appeal of this determination to the Board.

When this matter was previously before the Board in November 
1998, it was remanded in light of the veteran's request to 
testify at a Board hearing; that hearing was conducted via 
videoconference before the undersigned Veterans Law Judge 
(formerly known as a Member of the Board) in February 1999.  

When this case was again before the Board in April 1999, the 
veteran's claim for an increased rating for bronchial asthma 
was denied, and thus this issue is no longer before the 
Board.  In addition, although the RO considered the veteran's 
loss of teeth on a de novo basis, because finality had 
attached, the Board initially considered whether new and 
material evidence had been received to reopen the claim; 
after finding that such had been received and reopening the 
claim and determining that it was plausible, the Board 
remanded the issue, along with her ureteral calculus claim, 
for further development and adjudication.  Because the denial 
of both of these claims has been confirmed and continued, the 
case has been returned to the Board for further appellate 
consideration.

In the April 1999 decision, the Board remanded the veteran's 
claim of service connection for headaches for the issuance of 
a statement of the case (SOC) because she had filed a timely 
Notice of Disagreement (NOD) with the RO's January 1997 
rating decision.  In compliance with the Board instructions, 
in March 2000 and March 2003, the RO mailed the SOCs to the 
veteran.  Although the SOCs were initially returned to the 
RO, in April 2003, it was re-sent to her current address, and 
has not been returned by as undeliverable.  The Board, 
therefore concludes, under the presumption of regularity of 
the official acts of public officers that the veteran 
received the SOC.  See Marciniak v. Brown, 10 Vet. App. 198, 
200 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), 
Moreover, because to date the veteran has not submitted 
anything that might be construed as a Substantive Appeal with 
respect to this claim, see 38 C.F.R. § 20.302 (2002), this 
issue is not before the Board.  See Fenderson v. West, 12 
Vet. App. 119, 131 (1999); VAOPGCPREC 9-99, 64 Fed. Reg. 
52376 (1999).  

In the April 1999 decision, the Board also observed that in a 
May 1994 statement, the veteran requested service connection 
for bone thinning with fracture of the right forearm as 
secondary to medication taken for service-connected bronchial 
asthma, but that the record revealed that in March 1995, the 
RO instead denied service connection for a left forearm 
disability.  Because the RO had not adjudicated the veteran's 
right forearm claim, the Board referred the matter to the RO 
for appropriate action; however, as to date this claim has 
not been considered, it is again referred to the RO for 
appropriate action.

The veteran's claim of service connection for loss of teeth 
will be addressed in the remand section of this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's ureteral calculus is manifested by 
recurrent stone formation that requires neither diet nor drug 
therapy, nor invasive or non-invasive procedures more than 
twice a year; the evidence also shows that it is not 
productive of frequent attacks of colic requiring catheter 
drainage.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
ureteral calculus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115b 
Diagnostic Codes 7509, 7510 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
entitlement to an increased rating for ureteral calculus, and 
that the requirements of the VCAA have in effect been 
satisfied.

In May and December 1996 and in October 2000, the veteran was 
provided with VA examinations to determine the nature, extent 
and severity of her ureteral calculus.  In addition, in 
February 1999, she testified at a hearing held before the 
undersigned Veterans Law Judge, and the RO has associated 
with the claims folder records of her VA treatment, dated 
from January 1994 to June 2002; the veteran reported in 
September 1999 that she receives all of her care at VA.  The 
veteran and her representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In the April 1999 remand and in an August 2002 RO 
letter, VA notified the veteran of the evidence needed to 
substantiate her claim and offered to assist her in obtaining 
any relevant evidence.  By way of these communications, VA 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time, 
without a third remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
her claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); ), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background

In a November 1979 rating decision, the RO granted service 
connection for ureteral calculus and assigned the current 10 
percent evaluation under Diagnostic Code 7510, effective 
April 5, 1979.  The veteran filed this claim for an increased 
rating in April 1996.

In May 1996, the veteran was afforded a formal VA examination 
to assess the nature, extent and severity of her ureteral 
calculus.  The physician noted that the veteran had had four 
episodes of nephrolithiasis, with the first one occurring in 
1979, and the most recent in 1993.  The veteran denied having 
flank pain or hematuria and reported that she drank a great 
deal of water in an effort to prevent recurrence of the 
stones.  

Physical examination of the veteran's abdomen revealed no 
suprapubic tenderness, no palpable organomegaly, rebound or 
guarding.  The physician diagnosed her as having a history of 
nephrolithiasis, with no evidence of nephrolithiasis on the 
current examination but recommended that a urinalysis be 
performed; later that month, a urinalysis revealed a small 
amount of blood in her urine, and an examiner commented that 
there was a 1+ calcium oxalate crystals.  

Based on the findings of the May 1996 VA examination, the RO 
denied the veteran's claim and she perfected an appeal.  In 
arguing that a higher rating was warranted, the veteran 
maintained that recent treatment records showed that she had 
two kidney stones, implying that that symptom revealed a 
worsening of her disability.

VA treatment records, dated from 1994 to 1996, reflect that 
the veteran was seen for complaints of kidney stone symptoms, 
and an August 1996 VA X-ray of her abdomen confirmed the 
presence of two 5 millimeter calcifications in the mid pole 
of her left kidney, with no other calculi in the course of 
her urinary tract; the radiologist diagnosed her as having 
left nephrolithiasis.

In December 1996, the veteran was afforded another formal VA 
examination.  At the outset of his report, the physician 
noted that the veteran had a history of having kidney stones, 
and that she had recently passed two stones that were five 
millimeters in diameter.  He further reported that she had an 
IVP (intravenous pyelogram) approximately one month earlier 
that revealed that all of the stones were gone except for one 
in her kidney.  The examiner added that she was under the 
care of a VA urologist at the Martinez VAMC, and that that 
urologist had not, to date, diagnosed the "exact type of 
kidney stone."  

The examination disclosed that the veteran had no symptoms 
presently, but in September was taking Vicodin "for passing 
the kidney stone."  In addition, the physician indicated 
that since September 1996, the veteran had passed another 
kidney stone, but that she had not taken any medications or 
been symptomatic since that time.  The diagnosis was history 
of ureteral calculus not related to steroid use.

After reviewing the VA outpatient treatment records and the 
December 1996 VA examination report, in a January 1997 rating 
decision, the RO confirmed and continued the denial of the 
veteran's claim on the basis that the evidence did not show 
that she had colic that required catheter drainage.

Following the Board's November 1998 remand, in February 1999, 
the veteran testified at a hearing conducted before the 
undersigned Veterans Law Judge.  During the hearing, the 
veteran testified that she was not taking any medication to 
treat her ureteral calculus and had not had one since 1996.  
The veteran reported, however, that she usually developed a 
kidney stone approximately every two to four years and that 
they generally measured about two millimeters, and that two 
five millimeters ones were the largest.  In addition, she 
stated that she had to go to the hospital until those stones 
passed, and while she was there, she was placed on a catheter 
to help them pass.

In April 1999, the Board remanded this claim for further 
development and adjudication.  In doing so, the Board 
directed the RO to associate any outstanding records of the 
veteran's treatment for this condition and to schedule her 
for another VA examination.  The Board instructed that, in 
the examination report, the examiner indicate whether the her 
ureteral calculus was productive of frequent attacks of colic 
that required catheter drainage, as well as whether the 
condition  resulted in recurrent stone formation requiring 
diet therapy, drug therapy or invasive or non-invasive 
procedures more than two times a year.  

Consistent with the Board's remand instructions, the RO 
associated outstanding records of the veteran's treatment for 
her ureteral calculus.  An October 1996 "urogram IV W 
nephrotomogram" disclosed that there was a fairly faint 
calcification in the left mid kidney that probably 
represented a renal calculus.  The radiologist stated that 
there were no other calculus seen, and that there was prompt 
excretion and good concentration of both urinary tracts.  
There was no distortion of calyces and no other abnormality 
of the kidneys, ureter or bladder; the diagnosis was small 
left renal calculous without anatomic distortion.

In October 2000, the veteran was afforded another formal VA 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the veteran's claims 
folder in detail, and stated that the examination was being 
conducted in connection with her claim for an increased 
rating for her ureteral calculus.  In addition, he discussed 
the history of the veteran's disability, and noted that she 
passed several stones measuring 2.5 to 5 millimeters every 
two to three years since her discharge.  The examiner further 
reported that an IVP performed in 1997 revealed that she had 
no kidney stones, although an October 1996 IVP did show the 
presence of a small, left renal calculus without anatomic 
distortion.  The examiner added that an October 1996 X-ray 
also disclosed a small, left renal calculus without anatomic 
distortion.

The veteran reported that she last passed a stone 
approximately one and one-half months earlier and indicated 
that she would forward the reports from the health clinic to 
him.  The physical examination revealed that the veteran was 
in no apparent distress.  Her abdomen was soft and non-
tender.  The diagnosis was history of ureteral calculus.  
Subsequent to offering this assessment, the examiner 
commented that the veteran had a history of passing a stone 
approximately one and one-half months earlier.  The examiner 
further stated that no diet or drug therapy or invasive or 
non-invasive procedures had been indicated recently, and 
certainly not more than two times per year.

VA outpatient treatment records, dated from September 1999 to 
June 2002, show that in June 2002, the veteran complained of 
having abdominal pain and had an abdominal echogram, which 
revealed that her kidneys were normal in size, shape and 
position.  The diagnostic test also disclosed that the 
veteran had a 5 millimeter calculus in the mid-portion of her 
left kidney; the right was unremarkable.  The diagnosis was 
left nephrolithiasis.

Based on its review of the VA examination report and the VA 
outpatient treatment records, the RO confirmed and continued 
the 10 percent evaluation on the basis that the disability 
did not require diet or drug therapy, or invasive or non-
invasive procedures more than two times per year.  The RO 
also pointed out that the evidence did not show that she had 
colic requiring catheter drainage.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's ureteral calculus is currently rated as 10 
percent disabling under Diagnostic Code 7510.  Under this 
code, ureterolithiasis is rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following:  (1) diet therapy; (2) drug therapy; or (3) 
invasive or non-invasive procedures more than two times a 
year; in which case a 30 percent evaluation is assigned.  
Hydronephrosis that is severe is rated as renal dysfunction.  
Otherwise, hydronephrosis is assigned a 30 evaluation when 
manifested by frequent attacks of colic with infection 
(pyonephrosis) and impaired kidney function; a 20 percent 
rating is warranted when there are frequent attacks of colic, 
requiring catheter drainage.  Further, when the condition is 
manifested by only an occasional attack of colic that is not 
infected and not requiring catheter drainage, a 10 percent 
rating is warranted.

After a careful review of the medical and lay evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim seeking entitlement to an increased 
rating for her ureteral calculus.  In reaching this 
conclusion, the Board notes, as the RO has, that the evidence 
shows that the veteran has had several kidney stones since 
her discharge, and consistent with statements and testimony, 
they occur, on average, every two to three years, and most 
recently in June 2002.  Further, the veteran testified in 
February 1999 that she does not take any medication to treat 
this condition, which is consistent with the medical evidence 
showing that she is not on any drug or diet regimen due to 
the condition.  Moreover, as the October 2000 VA examiner 
noted, no diet or drug therapy or invasive or non-invasive 
procedures had been indicated recently, and certainly not 
more than two times per year.  Finally, there is no medical 
evidence indicating that the ureteral calculus has resulted 
in any, let alone frequent, frequent attacks of colic 
requiring catheter drainage, and the veteran does not contend 
otherwise.  In light of the foregoing, there is no basis for 
a higher schedular evaluation under either Diagnostic Codes 
7509 or 7510, and there are no other applicable codes under 
which to rate this disability.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's ureteral calculus 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 10 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  The disability does not result in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or frequent periods 
of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of these factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

An increased rating for ureteral calculus is denied.


REMAND

Also before the Board is the veteran's claim of service 
connection for loss of teeth, which she maintains occurred as 
a consequence of her use of Prednisone, which was prescribed 
to treat her service-connected bronchial asthma.  As noted in 
the introduction, in April 1999, the Board reopened the 
veteran's claim for this benefit and remanded the matter for 
further development, to include a VA examination, followed by 
de novo adjudication.  

Since that time, the veteran has failed to report for 
scheduled examinations; however, an August 2002 VA Form 119, 
Report of Contact, reflects, dental and oral examinations are 
scheduled without written notification.  As such, in light of 
the Board's determination that the opinion of VA specialist 
was required, and in light of her recent changes of address, 
the Board concludes that this development can best be 
accomplished by having an appropriate VA specialist review 
her records.  Then, following his or her review of her 
records, to specifically include the December 1996 VA 
examination report, the examiner should opine as to whether 
the veteran suffered a loss of teeth due to her use of 
Prednisone, and that a physical examination is not necessary.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated her in recent years for her loss 
of teeth.  This should specifically 
include any records of the veteran's 
treatment at the Martinez VAMC, dated 
since June 2002.  The aid of the veteran 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate specialist to 
determine the nature and extent of her 
dental condition, which has been claimed 
as loss of teeth.  The examiner must 
offer an opinion on the etiology of the 
veteran's claimed loss of teeth, to 
include a specific discussing regarding 
whether the condition is at least as 
likely as not related to her use of 
Prednisone, which she formerly took to 
treat her service-connected bronchial 
asthma.  In offering this opinion, the 
examiner must comment on the assessment 
offered by the VA examiner in the 
December 1996 VA examination report.  The 
veteran need not be re-examined unless an 
examination is deemed necessary.  If a 
physical examination is deemed necessary, 
all indicated testing should be 
accomplished.  It is imperative that the 
examiner reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

5.  The veteran and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



